Filed 7/15/13 P. v. Morones CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B245343

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA 057522)
         v.

CHRISTIAN MORONES,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Jesus I.
Rodriguez, Judge. Affirmed.


         Peter Gold, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                       ******
       This is Christian Morones’s third appeal from his conviction of murder. In the
first appeal, we reversed his first degree murder conviction and affirmed his conviction
for robbery and burglary. (People v. Gomez (Oct. 30, 2006, B180504) [nonpub. opn.].)
In the second appeal, we reduced the first degree murder conviction to second degree
murder and otherwise affirmed. (People v. Morones (Feb. 9, 2012, B225231) [nonpub.
opn.].) Morones now appeals his sentence following remand of the second appeal.
       Morones’s appointed counsel filed a brief pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende), raising no issues. Appellant was notified that he could file his own
brief and has not done so. Finding no arguable issue, we affirm the judgment.
                               FACTS AND PROCEDURE
       We have summarized extensively the facts and procedure in the prior two appeals.
In this appeal, we summarize only the facts and procedure relevant to the current appeal.
       In the first trial, appellant was convicted of first degree murder (Pen. Code,1 § 187,
subd. (a)), first degree residential robbery (§ 211) and first degree residential burglary
(§ 459). (People v. Morones, supra, B225231.) Jurors also found that the robbery and
burglary were committed to benefit a street gang (§ 186.22, subd. (b)(1)) and that
Morones personally used a firearm (§ 12022.53, subd. (b).) (People v. Morones, supra,
B225231.) As stated, we reversed the first degree murder conviction but otherwise
affirmed.
       On February 9, 2012, we issued an opinion reducing Morones’s sentence from
first to second degree murder and ordered the trial court to resentence Morones. (People
v. Morones, supra, B225231.) On October 19, 2012, the trial court resentenced Morones
as follows: For the first degree residential robbery with the gang allegation the court
sentenced Morones to a prison term of 15 years to life and added an additional 10 years
for the firearm use enhancement. The court sentenced Morones to a 15-year-to-life
prison term for the second degree murder (§ 190, subd. (a)). The court stayed sentence
on the burglary count pursuant to section 654.

1
       Undesignated statutory citations are to the Penal Code.

                                              2
                                     DISCUSSION
       Having reviewed the entire record, we are satisfied that counsel has fully complied
with his responsibilities and no arguable issue exists. (People v. Kelly (2006) 40 Cal.4th
106, 123–124; Wende, supra, 25 Cal.3d at p. 441.)
                                     DISPOSITION
       The judgment is affirmed.




                                                 FLIER, J.
WE CONCUR:




       RUBIN, Acting P. J.




       GRIMES, J.




                                             3